1       IN THE SUPREME COURT OF THE STATE OF NEW MEXICO


 2 Opinion Number:

 3 Filing Date: March 30, 2017

 4 NO. S-1-SC-34775

 5 STATE OF NEW MEXICO,

 6        Plaintiff-Petitioner,

 7 v.

 8 TREVOR MERHEGE,

 9        Defendant-Respondent.


10 ORIGINAL PROCEEDING ON CERTIORARI
11 Drew D. Tatum, District Judge


12 Hector H. Balderas, Attorney General
13 M. Victoria Wilson, Assistant Attorney General
14 Santa Fe, NM

15 for Petitioner


16 Bennett Baur, Chief Public Defender
17 C. David Henderson, Assistant Appellate Defender
18 Santa Fe, NM

19 for Respondent
 1                                       OPINION

 2 CHÁVEZ, Justice.

 3   {1}   At approximately 3:40 a.m., with a police officer in pursuit, Defendant Trevor

 4 Merhege ran through the front yard of a private residence that was enclosed by a three

 5 foot high wall. He became entangled on a chain link fence as he attempted to jump

 6 over an adjoining fence into the back yard of the residence. He was convicted of

 7 criminal trespass. Because the property was not posted, the State was required to

 8 prove that Merhege knew that he was not permitted to enter the property. Merhege

 9 contended that there was insufficient evidence to support this knowledge requirement.

10 The Court of Appeals agreed and reversed his conviction, concluding that because the

11 property’s driveway was not posted with a “no trespassing” sign and the property

12 owner gave no other explicit warnings not to enter, Merhege and the public at large

13 were presumptively granted permission to enter the property. State v. Merhege,

14 2016-NMCA-059, ¶¶ 12, 14-15, 376 P.3d 867. We reverse the Court of Appeals and

15 reinstate Merhege’s conviction for criminal trespass because the wall surrounding the

16 property’s front yard, the purpose of his entry, and the time of his entry provided

17 sufficient circumstantial evidence for the jury to find that Merhege knew that he did

18 not have consent to enter the property.

19 BACKGROUND
 1   {2}   On September 3, 2011, Portales Police Officer Adam Lem was patrolling in

 2 his vehicle at around 3:40 a.m. when he saw two individuals out walking. Officer

 3 Lem wished to speak with them, so he stepped out of his vehicle and “hollered at

 4 them.” According to Officer Lem, the individuals looked back at him and then took

 5 off running. He pursued. They cut across the front yard of a residence at 901 South

 6 Main Street. One of the individuals then climbed onto a chain link fence and boosted

 7 himself over a wooden fence dividing the front yard from the back yard. Merhege,

 8 who was the second person, attempted the same maneuver but caught his shoelace on

 9 the chain link fence.

10   {3}   The residence at 901 South Main is located on the corner of Main Street and

11 East 9th Street. Officer Lem testified that a three foot high brick wall ran along the

12 border of the property on both streets and enclosed the front yard of the residence.1

13 Officer Lem also noted that there was an area where the public could enter the front

14 yard and access a sidewalk that went up to the front door. There were no signs or

15 postings at the property that would indicate that trespassing was forbidden or that

16 members of the public were not permitted to enter the property.

17   {4}   The other side of the front yard of 901 South Main was bordered by a chain

        1
18        Although the actual size of the wall was disputed before the Court of Appeals,
19 Merhege concedes, for purposes of this appeal, that the wall was three feet high.

                                             2
 1 link fence which met with a slightly higher wooden fence that divided the front yard

 2 from the back yard. Officer Lem testified that the chain link fence appeared to be a

 3 dividing fence between 901 South Main and a neighboring property and did not

 4 enclose anything. The chain link fence did not go all the way to the road or otherwise

 5 obstruct access from the street to the property. The area between the two fences was

 6 where Officer Lem arrested Merhege for resisting, evading, or obstructing an officer,

 7 a charge that was later amended to criminal trespass.

 8   {5}   Gary Watkins lived at 901 South Main on the night of the incident. He was not

 9 aware that Merhege had entered his property until the police informed him around

10 three weeks later. Watkins had never met Merhege.

11   {6}   The State chose to pursue a criminal trespass charge against Merhege, and a

12 jury convicted him. The Court of Appeals reversed his conviction, reasoning that the

13 evidence presented at trial was insufficient to establish the elements of criminal

14 trespass. Merhege, 2016-NMCA-059, ¶¶ 9-16. The Court of Appeals stated that

15 “[t]he determinative question is whether we can presume, as a legal matter, that the

16 general public, including Defendant, had permission to enter upon Watkins’ unposted

17 land or whether such entry constitutes a violation of [the criminal trespass statute].”

18 Id. ¶ 11. The Court of Appeals then opined that “[t]he fact that the statute specifically



                                               3
 1 refers to the posting of the property at all vehicular access entry ways as being

 2 sufficient evidence that the public does not have consent to enter suggests that the

 3 lack of such posting reveals that the public does have consent to enter.” Id. ¶ 15. We

 4 granted certiorari to resolve only the narrow issue of “[w]hether, as a matter of law,

 5 the general public is presumptively granted permission to enter upon unposted lands.”

 6 State v. Merhege, 2016-NMCERT-___ (June 1, 2016). We conclude that as a matter

 7 of law the general public is not presumptively granted permission to enter upon

 8 unposted lands, but instead permission to enter unposted lands depends on the

 9 circumstances of the individual’s entry.

10 DISCUSSION

11   {7}    New Mexico law provides different standards for criminal trespass on private

12 land depending on whether the land has been properly posted with “no trespassing”

13 signs.     To satisfy New Mexico’s posting requirements, a person lawfully in

14 possession of private property must post conspicuous notices (1) parallel to and along

15 the exterior boundaries of the property; (2) at each access point, including roadways;

16 and (3) every 500 feet along the exterior boundaries of the property if it is not fenced.

17 NMSA 1978, § 30-14-6(A) (1979); see also § 30-14-6(B) (defining requirements for

18 posted notices). If private land has been properly posted, a person commits criminal



                                               4
 1 trespass when he or she enters or remains upon the property without written

 2 permission from an owner or person in control of the property. NMSA 1978, § 30-

 3 14-1(A) (1995); see also Holcomb v. Rodriguez, 2016-NMCA-075, ¶ 23, 387 P.3d
4 286 (holding “that Section 30-14-6 sets out a standard by which a property may be

 5 deemed ‘posted’ ” for purposes of determining whether an intruder can be prosecuted

 6 under Section 30-14-1(A)). If private land is not properly posted under the statutory

 7 requirements (unposted land), as in this case, then a person can only commit criminal

 8 trespass by entering or remaining upon the property “knowing that such consent to

 9 enter or remain is denied or withdrawn by the owner or occupant thereof.” Section

10 30-14-1(B). With respect to unposted land, New Mexico law also specifies that

11 “[n]otice of no consent to enter shall be deemed sufficient notice to the public and

12 evidence to the courts, by the posting of the property at all vehicular access entry

13 ways.” Id. Thus, we must determine whether posting at vehicular access entry ways

14 is the only manner of providing constructive notice under the statute.

15   {8}   Current New Mexico criminal trespass standards evolved in a piecemeal

16 fashion over several decades. However, it has been a longstanding requirement that

17 a person know that consent to enter or remain has been denied or withdrawn for that

18 person to be guilty of criminal trespass. See 1963 N.M. Laws, ch. 303, § 14-1 (setting



                                             5
 1 forth the mens rea element). The knowledge requirement, and the statutory crime of

 2 criminal trespass more generally, predates the Property Posting Act, New Mexico’s

 3 first posting statute. See 1969 N.M. Laws, ch. 195 (enacting Property Posting Act).

 4 In 1979, posting requirements were incorporated into the criminal trespass statute and

 5 the Property Posting Act ceased to exist as a separate provision. 1979 N.M. Laws,

 6 ch. 186, §§ 3-4. Early versions of New Mexico’s criminal trespass statute also

 7 required that a defendant enter the property with “malicious intent,” a requirement

 8 that was removed in 1981, 1981 N.M. Laws, ch. 34, § 1, thereby expanding the

 9 conduct criminalized under the statute to include non-malicious entries. The

10 requirement that an intruder on private posted land possess written permission was

11 later added to the criminal trespass statute in 1991. 1991 N.M. Laws, ch. 58, § 1.

12 The second sentence of Section 30-14-1(B), which asserts that posting at all vehicular

13 access entry ways is sufficient notice of no consent to enter unposted land, was added

14 to the provision in 1995. 1995 N.M. Laws, ch. 164, § 1. The intent of this added

15 language was likely to provide some definitive method for possessors of smaller plots

16 of land to “post” their property and warn the public against intrusions where the

17 formalities of posting, such as posting every 500 feet along the boundary of the

18 property, are impracticable. However, there is no indication that the Legislature



                                             6
 1 intended that posting at all vehicular access entry ways be the exclusive method of

 2 providing notice to members of the general public that they are not permitted to enter

 3 the unposted property. See Holcomb, 2016-NMCA-075, ¶ 21 (interpreting the

 4 statute’s posting requirements “to indicate the Legislature’s intent to establish a

 5 standard by which the public may be placed on direct notice that unauthorized entry

 6 upon posted land is disallowed and will be subjected to legal consequences, not an

 7 intent to exempt from liability all unauthorized entries onto private property that has

 8 not been posted.” (emphasis added)).

 9   {9}    Because we cannot ascertain any legislative intent to make posting at vehicular

10 access entry ways the sole manner of giving notice that consent to enter unposted

11 property has been denied for purposes of criminal trespass, we reject the Court of

12 Appeals’ statement below that “[t]he fact that the statute specifically refers to the

13 posting of the property at all vehicular access entry ways as being sufficient evidence

14 that the public does not have consent to enter suggests that the lack of such posting

15 reveals that the public does have consent to enter.” Merhege, 2016-NMCA-059, ¶

16 15. No such presumption applies under Section 30-14-1(B).

17   {10}   There is no evidence that Watkins’ property was posted in any manner, and

18 Watkins had never met or spoken with Merhege. Therefore, our remaining inquiry



                                               7
 1 is whether there was sufficient circumstantial evidence for the jury to conclude that

 2 Merhege knew that he was not permitted to enter 901 South Main at the moment that

 3 he entered the property. New Mexico’s Uniform Jury Instructions provide that when

 4 land is unposted, the knowledge element of criminal trespass requires a finding

 5 beyond a reasonable doubt that “[t]he defendant knew or should have known that

 6 permission to enter [the land] . . . had been [denied].” UJI 14-1402 NMRA.2 There

 7 are two different ways to prove the knowledge element of criminal trespass of

 8 unposted land. First, under the statute a defendant’s knowledge of no permission to

 9 enter land is presumed when vehicle access entry ways are posted. Section 30-14-

10 1(B). Second, the knowledge element may also be established through a sufficient

11 quantity of direct or circumstantial evidence. State v. Duran, 1998-NMCA-153, ¶ 34,

12 126 N.M. 60, 966 P.2d 768, abrogated on other grounds by State v. Laguna,

13 1999-NMCA-152, ¶ 23, 128 N.M. 345, 992 P.2d 896. For instance, in Duran there

14 was sufficient evidence to sustain a criminal trespass conviction based on the

15 defendant’s repeated intrusions onto the property and flights from the property when

           2
16          This case does not provide us with an opportunity to examine the propriety of
17   the model instruction because Merhege does not challenge the “knew or should have
18   known” language in the model jury instruction, nor does he argue that the statutory
19   mens rea of “knowing” requires actual knowledge. Cf. Tanberg v. Sholtis, 401 F.3d
20   1151, 1158 n.3 (10th Cir. 2005) (interpreting Section 30-14-1(B) to require “actual
21   knowledge”).

                                              8
 1 police arrived, coupled with a warning by the property’s occupant to “ ‘stop bothering

 2 her.’ ” 1998-NMCA-153, ¶ 34; see also State v. McCormack, 1984-NMCA-042, ¶¶

 3 6-8, 11-15, 101 N.M. 349, 682 P.2d 742 (sustaining a criminal trespass conviction

 4 against a journalist because the area was posted with signs, warnings were given that

 5 there would be no exceptions, and trespassers received verbal warnings as they

 6 crossed a barricade, despite the journalist’s belief that the warnings did not apply to

 7 members of the press).

 8   {11}   In a substantial evidence review, our analysis is limited to “whether substantial

 9 evidence of either a direct or circumstantial nature exists to support a verdict of guilt

10 beyond a reasonable doubt with respect to every element essential to a conviction.”

11 State v. Sutphin, 1988-NMSC-031, ¶ 21, 107 N.M. 126, 753 P.2d 1314. In so doing,

12 we accord deference to the jury’s verdict by “view[ing] the evidence in the light most

13 favorable to the state, resolving all conflicts therein and indulging all permissible

14 inferences therefrom in favor of the verdict.” Id. Further, we do not reweigh the

15 evidence, substitute our judgment for the jury’s judgment, or otherwise interfere with

16 other functions that quintessentially belong to the jury.             State v. Trujillo,

17 2002-NMSC-005, ¶ 28, 131 N.M. 709, 42 P.3d 814. Applying this deferential

18 standard of review, we conclude that the totality of the evidence presented to the jury



                                                9
 1 was sufficient to support the jury’s conclusion that Merhege knew he was not

 2 permitted to enter 901 South Main.

 3   {12}   First, the fencing around 901 South Main provided circumstantial evidence that

 4 unauthorized entries on the property were not permitted. The jury heard testimony

 5 that a three foot high brick wall enclosed the front of the property. The jurors could

 6 have reasonably determined that the wall communicated to members of the public that

 7 they did not have permission to enter the front yard of 901 South Main by any route

 8 other than the path to the front door. Indeed, other New Mexico statutes relating to

 9 criminal trespass assume that fencing alone provides sufficient notice to the public

10 that there is no consent to enter land. See § 30-14-6(A) (imposing requirement to

11 post property every 500 feet along its border only when the property is not fenced

12 along its border); NMSA 1978, § 30-14-1.1(C) (1983) (criminalizing any entry upon

13 land by a vehicle off of established roadways or apparent ways of access “when such

14 lands are fenced in any manner”); see also State v. Foulenfont, 1995-NMCA-028, ¶

15 12, 119 N.M. 788, 895 P.2d 1329 (“Where the unauthorized entry merely consists of

16 climbing over a fence, businesses and other open property are protected under our

17 criminal trespass statute.”).

18   {13}   Citing to various out-of-state authorities, Merhege urges us to hold that the



                                              10
 1 three foot high wall in this case was insufficient as a matter of law to provide notice

 2 of no consent to enter because, according to Merhege, it was not obviously designed

 3 to exclude intruders. We decline to adopt this approach because, unlike the statutes

 4 from other jurisdictions cited by Merhege, New Mexico’s Legislature has not limited

 5 the notice function of fencing to those fences which are manifestly designed to

 6 exclude intruders, and instead prescribes a more flexible test in which jurors are free

 7 to draw their own conclusions with respect to whether a defendant knew that she or

 8 he had no consent to enter land based on the notice provided by the fence in question.

 9 Section 30-14-1(B). This flexible approach to the knowledge element allows the

10 definition of criminal trespass to comport with the community norms that prevail

11 among jurors.

12   {14}   Second, the jury could have also reasonably considered the time of night at

13 which Merhege entered 901 South Main and his purpose in entering the property in

14 determining whether he knew that he did not have permission to enter at that time and

15 for that purpose. Merhege entered the yard at around 3:40 a.m. for the purpose of

16 evading a pursuer. The jurors could have reasonably concluded that Merhege knew

17 he did not have permission to enter the property in this manner because his entry did

18 not comport with social norms in the community. See Florida v. Jardines, __ U.S.



                                             11
 1 __, __, 133 S. Ct. 1409, 1415-16 (2013) (discussing how “background social norms”

 2 determine whether a would-be trespasser enters land with an implied license to

 3 conduct certain activities in a certain manner, such as door-to-door sales). Likewise,

 4 the jury’s finding that Merhege knew that he did not have permission to enter 901

 5 South Main was supported by the fact that the intrusion here occurred in the dead of

 6 the night. See State v. Cada, 923 P.2d 469, 478 (Idaho Ct. App. 1996) (“Furtive

 7 intrusion late at night or in the predawn hours is not conduct that is expected from

 8 ordinary visitors. Indeed, if observed by a resident of the premises, it could be a

 9 cause for great alarm.”).

10 CONCLUSION

11   {15}   Because there was substantial evidence to support Merhege’s conviction for

12 criminal trespass, we reverse the Court of Appeals and order the district court to

13 reinstate his conviction.

14   {16}   IT IS SO ORDERED.




15                                                _____________________________
16                                                EDWARD L. CHÁVEZ, Justice




                                             12
1 WE CONCUR:



2 ___________________________________
3 CHARLES W. DANIELS, Chief Justice



4 ___________________________________
5 PETRA JIMENEZ MAES, Justice



6 ___________________________________
7 BARBARA J. VIGIL, Justice



8 ___________________________________
9 JUDITH K. NAKAMURA, Justice




                                 13